Citation Nr: 0004302	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Whether an appeal has been perfected as to a claim 
seeking entitlement to an increased evaluation for frostbite 
of the hands and feet, with bilateral great toe amputations.

2.  Whether an appeal has been perfected as to a claim 
seeking entitlement to an increased evaluation for residuals 
of gunshot wound to the left thigh.

3.  Whether an appeal has been perfected as to a claim 
seeking entitlement to an increased evaluation for residuals 
of gunshot wound to the right thigh.

4.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945 and from April 1948 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Buffalo, New York, Regional Office (RO).  By a rating action 
of September 1996, the RO denied the veteran's claims of 
entitlement to increased ratings for frostbite of the hands 
and feet, with bilateral great toe amputations; residuals of 
gunshot wound, left thigh; and residuals of gunshot wound, 
right thigh.  By a subsequent rating action in December 1996, 
the RO denied the veteran's claim of entitlement to a total 
(100 percent) disability rating for compensation based upon 
individual unemployability (TDIU).  A notice of disagreement 
as to the issue of TDIU was received on December 18, 1996.  A 
statement of the case with respect to TDIU was issued in 
February 1997; and a substantive appeal with respect to that 
claim was received in November 1997.  The appeal was received 
at the Board in December 1998.  

In March 1999, the Board remanded the case to the RO for 
procedural development.  Following completion of the 
requested development, the case was returned to the Board for 
further appellate review in August 1999.  The veteran has 
been represented throughout his appeal by the Disabled 
American Veterans, which submitted written argument to the 
Board in August 1999.  

For reasons that will be set forth below, the issue of 
entitlement to a total disability rating based on individual 
unemployability will be addressed in the remand section 
following the decision.  

FINDINGS OF FACT

1.  By a September 1996 rating decision, the RO denied the 
veteran's claims of entitlement to increased ratings for 
frostbite of the hands and feet, with bilateral great toe 
amputations; residuals of gunshot wound, left thigh; and 
residuals of gunshot wound, right thigh.  On December 4, 
1996, the veteran filed a notice of disagreement (NOD) with 
that rating decision.  

2.  A statement of the case (SOC) was issued in on December 
9, 1996, which addressed the issues of entitlement to 
increased ratings for frostbite of the hands and feet, with 
bilateral great toe amputations; residuals of gunshot wound, 
left thigh; and residuals of gunshot wound, right thigh.  The 
letter transmitting the SOC advised the veteran that, if he 
wished to proceed further, he should file a Substantive 
Appeal, in which he should identify the benefits in issue and 
include discussion of any factual and/or legal matters in the 
SOC with which he continued to be in disagreement.  

3.  In his VA Form 9 (Appeal to Board of Veterans' Appeals), 
received on December 18, 1996, the veteran did not allege any 
errors of fact or law in the RO's denial of increased ratings 
for frostbite of the hands and feet, with bilateral great toe 
amputations; residuals of gunshot wound, left thigh; and 
residuals of gunshot wound, right thigh.  

4.  The veteran's Substantive Appeal is not adequate with 
respect to the issues of denial of increased ratings for 
frostbite of the hands and feet, with bilateral great toe 
amputations; residuals of gunshot wound, left thigh; and 
residuals of gunshot wound, right thigh.  

5.  Another VA Form 9 was received by the RO in November 
1997; however, there was no mention of frostbite of the hands 
and feet or gunshot wounds, nor did the veteran allege any 
errors or fact or law in the RO's denial of increased ratings 
for frostbite of the hands and feet, with bilateral great toe 
amputations; residuals of gunshot wound, left thigh; and 
residuals of gunshot wound, right thigh.  

6.  The record contains no documents filed within one year 
after the notice of the rating decision, or within 60 days 
after the issuance of the SOC, in which the veteran or his 
representative alleged specific error(s) of law or fact 
concerning the denial of his claim for increased ratings for 
frostbite of the hands and feet, with bilateral great toe 
amputations; residuals of gunshot wound, left thigh; and 
residuals of gunshot wound, right thigh.  


CONCLUSION OF LAW

The veteran did not perfect an appeal as to the claims of 
entitlement to increased ratings for frostbite of the hands 
and feet, with bilateral great toe amputations, residuals of 
gunshot wound, left thigh, and residuals of gunshot wound, 
right thigh.  38 U.S.C.A. §§ 7104, 7105(a), (d)(1), (d)(3), 
(d)(5), 7108 (West 1991); 38 C.F.R. §§ 19.4, 19.32, 20.200, 
20.202, 20.203, 20.302(b), 20.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

By a rating action in September 1996, the RO denied the 
claims of entitlement to increased ratings for frostbite of 
the hands and feet, with bilateral great toe amputations; 
residuals of gunshot wound, left thigh; and residuals of 
gunshot wound, right thigh.  The veteran was notified of the 
decision by letter dated September 25, 1996.

A notice of disagreement as to the aforementioned rating 
action was received by the RO on December 4, 1996.  By a 
rating action on December 6, 1996, the RO denied the 
veteran's separate claim of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability.

On December 9, 1996, the RO sent the veteran a statement of 
the case addressing the issues of increased ratings for 
frostbite of the hands and feet, with bilateral great toe 
amputations; residuals of gunshot wound, left thigh; and 
residuals of gunshot wound, right thigh.  In the SOC, the RO 
advised the veteran that his substantive appeal should be set 
out on an enclosed VA Form 9, Appeal to Board of Veterans' 
Appeals.  The RO indicated that, in the completion of the 
form, "[t]he important things are to say, in your own words, 
what benefit you want, what facts in the statement you 
disagree with, and any error you believe we made in applying 
the law."

In a VA Form 9, filed by his service representative at the RO 
on December 18, 1996, the veteran raised a claim of 
entitlement to service connection for PTSD and expressed his 
disagreement with RO's denial of another claim for individual 
unemployability.  There was no mention, therein, of the claim 
of entitlement to increased ratings for frostbite of the 
hands and feet, with bilateral great toe amputations; 
residuals of gunshot wound, left thigh; and residuals of 
gunshot wound, right thigh.  Nor did the veteran allege any 
errors of fact or law in the RO's denial of those increased 
ratings.  

The RO issued an SOC on the issue of TDIU in February 1997.  
In response thereto, another VA Form 9 was received by the RO 
in November 1997.  That submission, however, perfected an 
appeal as to only the TDIU claim.  There was no mention, in 
that document, of frostbite of the hands and feet or gunshot 
wounds, nor did the veteran allege any errors or fact or law 
in the RO's denial of increased ratings for frostbite of the 
hands and feet, with bilateral great toe amputations; 
residuals of gunshot wound, left thigh; and residuals of 
gunshot wound, right thigh.  

In March 1999, the Board remanded the case to the RO for 
further development.  Essentially, the Board was concerned 
that, under caselaw emanating from the United States Court of 
Appeals for Veterans Claims (previously known as the Court of 
Veterans Appeals), it might be prejudicial for the Board to 
proceed to a decision as to the adequacy and/or timeliness of 
the appeal without the RO's having the opportunity to 
adjudicate that issue in the first instance.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  Accordingly, the RO was 
instructed to adjudicate the issue of whether the veteran had 
perfected an appeal on the claims of entitlement to increased 
ratings for frostbite of the hands and feet, with bilateral 
great toe amputations; residuals of gunshot wound, left 
thigh; and residuals of gunshot wound, right thigh.

Following completion of the requested development, the RO 
issued a supplemental SOC in April 1999, and returned the 
case to the Board for further appellate review in August 
1999.  In its SSOC, the RO determined that, in its view, the 
Form 9 received in December 1996 was a valid and timely filed 
substantive appeal.  The RO stated that, although specificity 
as to the issues appealed is necessary on an NOD, the RO did 
not feel that the same specificity is required on a 
substantive appeal, once the issues have been established.  
The RO further noted that, although there is no question that 
the form submitted could have and should have been more 
specific and complete, it would be an unfair burden to hold 
the appellant to such a degree of accuracy and thoroughness.

By letter dated in September 1999, the Board informed that 
the veteran that it was going to consider the issue of 
adequacy and/or timeliness of the Substantive Appeal with 
respect to those increased rating issues discussed above.  
The Board further informed the veteran that he and his 
representative were free to submit written argument, 
evidence, or comment, or to request a hearing to make any 
oral presentation he might desire, on the question of 
adequacy of the appeal.  No response was received.

II.  Legal Analysis

The Board has jurisdiction over appeals as to questions of 
law and fact that involve entitlement to VA benefits, as well 
as to resolve questions of its own jurisdiction.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101(a).  Appellate review will 
be initiated by an NOD and completed by a substantive appeal 
after an SOC has been furnished.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1999); see also 38 C.F.R. § 20.201 
(1999) (requirements for NOD's).  In order to perfect an 
appeal, a claimant must file a substantive appeal, which 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).  

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (1999).  A 
determination of which a claimant is properly notified is 
final if an appeal is not perfected as prescribed by 38 
C.F.R. §§ 20.302, 20.1103.  

In this case, the Board notes that an SOC was mailed to the 
veteran at his most recent address of record on December 9, 
1996.  In the transmittal letter, the veteran was advised of 
the necessary steps for completing a substantive appeal.  The 
veteran's December 18, 1996, "Appeal to Board of Veterans' 
Appeals," on VA Form 9, cannot be considered a Substantive 
Appeal of the RO's September 1996 decision with respect to 
his claims for increased ratings for frostbite of the hands 
and feet, with bilateral great toe amputations; residuals of 
gunshot wound, left thigh; and residuals of gunshot wound, 
right thigh, because it only raised a claim for a nervous 
disorder and expressed disagreement with the denial of his 
claim for individual unemployability; it made no allegations 
of error of fact or law with respect to the issues of 
increased ratings for frostbite of the hands and feet and 
gunshot wounds of the right and left thighs.  

A decision as to the adequacy of the substantive appeal will 
be made by the Board. 38 C.F.R. § 20.203.  As has been held 
by the United States Court of Appeals for the Federal 
Circuit, "[I]t is well-established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits, that a 
potential jurisdictional defect may be raised by the court or 
tribunal, sua sponte or by any party at any stage in the 
proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, although the RO decided that it would accept the 
December 1996 Form 9 as an adequate substantive appeal on the 
frostbite and increased rating issues, we must make our own 
determination under the law.

In a letter dated September 27, 1999, the Board informed the 
veteran that the substantive appeal did not allege specific 
errors of law or fact with respect to those increased rating 
issues.  The Board informed the veteran that, pursuant to 38 
C.F.R. § 20.203, he was given 60 days from the date of the 
letter to present evidence and argument and to request a 
hearing on the issues, and he failed to respond, either in 
person or through his representative.  We are thus compelled 
to conclude that the veteran did not file any written 
communication with the RO that could reasonably be construed 
as an appeal on the issues of entitlement to increased 
ratings for frostbite of the hands and feet, with bilateral 
great toe amputations; residuals of gunshot wound, left 
thigh; and residuals of gunshot wound, right thigh.  As the 
veteran'substantive appeal was not adequate with respect to 
those issues, the Board lacks jurisdiction to adjudicate them 
on the merits.  

After the December 9, 1996, SOC was issued, which addressed 
the issues of entitlement to increased ratings for frostbite 
of the hands and feet, with bilateral great toe amputations; 
residuals of gunshot wound, left thigh; and residuals of 
gunshot wound, right thigh, the first time those issues were 
raised again was in the Statement of Accredited 
Representative in Appealed Case in lieu of VA Form 646, which 
was received in November 1998.  However, that document was 
not filed within the later of either 60 days after the 
December 1996 SOC or one year after the September 1996 
notification of the RO decision.  Therefore, it cannot be 
considered as a timely substantive appeal with respect to 
those issues.

Based upon the foregoing, the Board finds that the veteran 
did not timely perfect a timely appeal on the issues of 
entitlement to increased ratings for frostbite of the hands 
and feet, with bilateral great toe amputations; residuals of 
gunshot wound, left thigh; and residuals of gunshot wound, 
right thigh.  Thus, the RO's September 1996 decision became 
final.  Consequently, the Board is without jurisdiction to 
entertain those issues.  38 U.S.C.A. §§ 7104, 7105(a), (d); 
38 C.F.R. §§ 19.4, 19.32, 20.200, 20.201(c), 20.202, 
20.302(b), 20.1103.  See Roy v. Brown, 5 Vet.App. 554 (1993); 
see also Fenderson v. West, 12 Vet.App. 119, 128-31 (1999), 
discussing the necessity to filing a substantive appeal which 
comports with the governing regulations.  


ORDER

An appeal from the September 1996 RO decision with respect to 
the issues of entitlement to increased ratings for frostbite 
of the hands and feet, with bilateral great toe amputations; 
residuals of gunshot wound, left thigh; and residuals of 
gunshot wound, right thigh was not perfected in an adequate 
and timely manner.  Therefore, the appeal as to those issues 
is dismissed.  


REMAND

The veteran claims that his service-connected disabilities 
preclude him from substantially gainful employment and that 
he should therefore be awarded a total disability rating 
based upon individual unemployability (TDIU).  His service-
connected disabilities consist of frostbite of the hands and 
feet, with bilateral great toe amputations, rated as 50 
percent disabling; residuals of gunshot wound, left thigh, 
rated as 30 percent disabling; residuals of gunshot wound, 
right thigh, rated as 10 percent disabling; and residuals of 
gunshot wound, nose, rated at 10 percent.  The veteran's 
combined service-connected disability rating is 80 percent.  

The Board recognizes that, in a previous claim for TDIU, in 
May 1980, the veteran stated that he had quit work due to his 
respiratory condition; although he seemed to think that was a 
service-connected disorder, the record does not reflect that 
to be the case.  In his 1996 claim for TDIU, he stated that 
he was confined to an adult care facility due to depression 
and dementia, neither of which appears to have been 
adjudicated as service connected.  Moreover, there is no 
statement in the record before us, other than the contentions 
by the veteran and his representative, which would tend to 
establish that he is unemployable due solely to his service-
connected disabilities.  

We further note that the RO found, in its decision denying 
TDIU, that there is no evidence on file indicating that the 
veteran became unemployed, and remains unemployed, because of 
his service-connected disabilities.  However, it is clear 
that the veteran has filed a well-grounded claim for TDIU, 
because his 80 percent combined service-connected disability 
rating meets the regulatory threshold under 38 C.F.R. § 
4.16(a) and he has asserted that he is unemployable due to 
service-connected disability (he mentioned frozen feet 
residuals in his December 1996 Form 21-8949).  See Norris v. 
West, 12 Vet.App. 413, 420 (1999), analogizing a TDIU claim 
to any other claim for an increased rating.

In a recent precedent decision, issued, as was Norris, supra, 
after the Board's March 1999 remand, the Court of Appeals for 
Veterans Claims emphasized that:

Where the veteran submits a well-grounded claim 
for a TDIU rating, as he has done here, the BVA 
may not reject that claim without producing 
evidence, as distinguished from mere conjecture, 
[that] the veteran can perform work that would 
produce sufficient income to be other than 
marginal."

Colayong v. West, 12 Vet.App. 524, 539 (1999), quoting from 
Beaty v. Brown, 6 Vet.App. 532, 537 (1994).  In Colayong, the 
Court reversed the decision of the RO and the Board that the 
veteran was not entitled to total disability rating based 
upon individual unemployability by reason of service-
connected disabilities, based in part upon a lack of evidence 
contrary to a finding of TDIU.  We recognize that the RO did 
not have the benefit of this new caselaw when it previously 
addressed the veteran's TDIU claim.

By its rating action in December 1996, the RO determined that 
the veteran was unemployable due to non-service-connected 
factors, and further determined that his service-connected 
disabilities, when considered apart from the non-service-
connected disabilities, are not the cause of unemployability.  
However, in the VA examinations of record, there have been no 
opinions offered as to the effect that the veteran's service-
connected disabilities have on his ability to work.  In 
Friscia v. Brown, 7 Vet.App. 294 (1995), the Court 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disabilities 
have on his ability to work.  Friscia, at 297, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); and Obert v. Brown, 5 Vet.App. 30, 33 (1993).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  Thus, although we regret 
any further delay in this case, the Board is of the opinion 
that a contemporaneous examination of the veteran's service-
connected disabilities, to include an opinion as to whether 
he has been rendered unemployable for VA compensation 
purposes would materially assist in the adjudication of his 
appeal.  

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring a final decision on the veteran's TDIU claim 
pending a remand of the case to the RO for further 
development as follows: 

1.  The RO should contact the veteran and request 
that he identify the names, addresses, and 
approximate dates of treatment for all medical 
health care providers, VA and non-VA, inpatient 
and outpatient, who have treated him for his 
service-connected disabilities since 1996.  After 
obtaining any necessary authorization, the RO 
should obtain and associate with the claims file 
legible copies of the veteran's complete treatment 
reports from all sources identified whose records 
have not previously been secured.  Regardless of 
the veteran's response, the RO should secure all 
outstanding VA treatment reports.  

2.  The RO should arrange for a general medical 
examination of the veteran to ascertain the 
current nature and severity of any disorders he 
has at present, including both service-connected 
and non-service-connected disabilities.  The 
claims file and a copy of this remand must be made 
available to and reviewed by the examiner(s) in 
conjunction with such examination, and the 
examination report should reflect such review.  
Any special studies deemed by the examiner(s) to 
be indicated should be conducted.

3.  The examiner(s) must be requested to express 
an opinion as to the impact of the service-
connected disabilities, in the aggregate, upon the 
veteran's ability to obtain and retain 
substantially gainful employment.  The examiner(s) 
must essentially opine as to whether the service-
connected disabilities (without regard to any non-
service-connected disabilities and without regard 
to advancing age) have rendered the veteran unable 
to work.  Any opinion(s) expressed in this regard 
must be accompanied by a complete rationale.  

4.  The veteran is hereby informed that failure to 
cooperate might result in adverse action pursuant 
to 38 C.F.R. §§ 3.158, 3.655.  If the veteran 
should fail to report for the scheduled 
examination, the opinion requested above should, 
nevertheless, still be provided, based upon the 
previous medical findings in the claims file.  

5.  Thereafter, the RO should review the claims 
file to ensure that all of the foregoing requested 
development has been completed.  In particular, 
the RO should review the requested examination 
report(s) and required opinion(s) to ensure that 
they are responsive to and in complete compliance 
with the directives of this remand; if they are 
not, the RO should implement corrective 
procedures.  

6.  After undertaking any development deemed 
necessary in addition to that specified above, the 
RO should readjudicate the issue of entitlement to 
a total disability evaluation for compensation 
purposes on the basis of individual 
unemployability with application of 38 C.F.R. 
§§ 3.321, 3.340, and 4.16(a)(b).  

7.  If the determination remains adverse to the 
veteran, both he and his representative should be 
furnished a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 1991), 
which includes a summary of additional evidence 
submitted and any additional applicable laws and 
regulations.  This document should include 
detailed reasons and bases for the decisions 
reached.  They should then be afforded a 
reasonable period of time in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



